In a child support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Westchester County (Morales Horowitz, J.), entered July 16, 2008, as denied his objections to so much of an order of the same court (Jordan, S.M.), entered February 27, 2008, as, after a hearing, directed him to pay child support in the amount of $7,500 per month and educational expenses in the amount of $1,000 per month.
Ordered that the order is affirmed insofar as appealed from, with costs.
“[I]n high income cases, the appropriate determination under Family Court Act § 413 (1) (f) for an award of child support on parental income in excess of $80,000 should be based on the child’s actual needs and the amount that is required for the child to live an appropriate lifestyle, rather than the wealth of one or both parties” (Matter of Brim v Combs, 25 AD3d 691, 693 [2006]).
Under the circumstances of the case, the Support Magistrate did not improvidently exercise its discretion in determining that it would be just and appropriate to direct the father to pay the sum of $7,500 in monthly basic child support for the subject child, given the child’s actual needs and the amount that is *915required for the child to live an appropriate lifestyle (see Family Ct Act § 413 [1] [f], [g]; Ciampa v Ciampa, 47 AD3d 745, 747 [2008] ; Matter of Brim v Combs, 25 AD3d at 693).
In addition, in light of the circumstances, and considering the best interests of the child, the Support Magistrate providently exercised its discretion in directing the father to pay the sum of $1,000 in monthly educational expenses for the subject child (see Family Ct Act § 413 [1] [c] [7]; Cimons v Cimons, 53 AD3d 125, 131 [2008]).
The parties’ remaining contentions are without merit. Rivera, J.P., Florio, Miller and Austin, JJ., concur.